Citation Nr: 1622243	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  03-37 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to September 1989.  He died in August 2000, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the cause of the Veteran's death.

The Appellant requested a hearing before the Board, but failed to report to a hearing scheduled in January 2007 without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2015).

In May 2007, the Board denied the Appellant's claim.  The Appellant appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court), and the parties filed a Joint Motion for Remand (JMR) requesting that the Board decision be vacated and remanded.  In a November 2008 Order, the Court granted the parties' motion, vacating and remanding the matter to the Board for compliance with instructions in the JMR. The Board remanded the case in August 2009 and September 2011, then denied the claim again in April 2014.  The Appellant again appealed the Board decision to the Court and the parties filed a JMR, which the Court granted in March 2016.  The case has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Pursuant to the February 2016 JMR, remand is necessary to obtain a medical opinion on the issue of direct service connection for the cause of the Veteran's death based on esophageal cancer as the result of his in-service exposure to herbicides.  See Polovick v. Shinseki, 23 Vet. App. 48 (2009); see also 38 U.S.C.A. § 5103A)(d)(1); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In a July 2013 VA medical opinion, the examiner intimated that the Veteran's esophageal cancer was not related to in-service herbicide exposure solely because esophageal cancer is not on VA's list of recognized cancers or presumptive diseases associated with herbicide exposure.  Such a rationale is inadequate in light of Polovick.  Remand is therefore required to obtain a new medical opinion on the issue of whether the Veteran's esophageal cancer may have been caused or aggravated by in-service exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who provided the July 2013 VA medical opinion (or if he or she is no longer available, another physician with expertise in esophageal cancer) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

Based on review of the record, the examiner should state whether it is at least as likely as not (50 percent probability) that the Veteran's esophageal cancer was caused or aggravated by in-service herbicide exposure. 

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

The examiner should note that concluding that the esophageal cancer was not related to service simply because esophageal cancer is not on VA's list of recognized cancers or presumptive diseases associated with exposure to herbicides is inadequate.

The examiner should also be aware that statistical analysis alone is an insufficient rationale for concluding that the Veteran's esophageal cancer was not related to service based on herbicide exposure.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Appellant and her representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




